UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
ANTHOINE PLUNKETT,                              )
                                                )
       Plaintiff,                               )
                                                )
               v.                               )                Civil Action No. 11-341 (RWR)
                                                )
DEPARTMENT OF JUSTICE,                          )
                                                )
       Defendant.                               )
                                                )

                         MEMORANDUM OPINION AND ORDER

I.     Introduction.

       Presently before the Court is Plaintiff’s motion for reconsideration of the Court’s Minute

Order of October 14, 2011, which denied Plaintiff’s two earlier (and identical) motions to amend

his complaint. The Court denied Plaintiff’s earlier two motions to amend because Plaintiff did

not attach a proposed amended complaint to either motion. To the extent that Plaintiff actually

seeks reconsideration of the Court’s interlocutory minute order, his motion will be denied

because Plaintiff has provided no reason why such reconsideration should be granted. To the

extent that Plaintiff moves anew for leave to amend his complaint—this time, he has filed a

proposed amended complaint—his motion will also be denied because Plaintiff does not need

such leave; the Court will simply accept the proposed amended complaint for filing.

II.    Analysis.

       A.      The Motion for Reconsideration Will Be Denied.

       On October 14, the Court denied Plaintiff’s two motions for leave to amend his complaint

because he failed to attach a proposed amended complaint to either motion. Minute Order, Oct.

14, 2011; see Mot. to Amend Pleadings Pursuant to Rule 15(a) of the Federal Rules of Civil
                                                 -2-


Procedure, ECF No. 13; Mot. to Amend Pleadings Pursuant to Rule 15(a) of the Federal Rules of

Civil Procedure, ECF No. 15. Plaintiff now moves for reconsideration of that minute order. See

Mot. for Reconsideration of Mot. to Amend Pleadings Pursuant to Rule 15(a) of the Federal

Rules of Civil Procedure, ECF No. 25 [hereinafter Mot.].

       An interlocutory order such as the minute order at issue “may be revised at any time

before the entry of judgment adjudicating all the claims and all the parties’ rights and liabilities.”

Fed. R. Civ. P. 54(b). “[R]elief upon reconsideration of an interlocutory decision pursuant to

Rule 54(b) is available ‘as justice requires.’” Estate of Botvin ex rel. Ellis v. Islamic Republic of

Iran, No. 05-cv-220, 2011 WL 1097450, at *2 (D.D.C. Mar. 25, 2011) (quoting Childers v.

Slater, 197 F.R.D. 185, 190 (D.D.C. 2000)). “‘As justice requires’ indicates concrete

considerations of whether the court ‘has patently misunderstood a party, has made a decision

outside the adversarial issues presented to the [c]ourt by the parties, has made an error not of

reasoning, but of apprehension, or where a controlling or significant change in the law or facts

[has occurred] since the submission of the issue to the court.’” Id. (quoting Cobell v. Norton,

224 F.R.D. 266, 272 (D.D.C.2004)) (alteration in original). Therefore, “[i]n general, a court will

grant a motion for reconsideration of an interlocutory order only when the movant demonstrates:

‘(1) an intervening change in the law; (2) the discovery of new evidence not previously

available; or (3) a clear error in the first order.’” Zeigler v. Potter, 555 F. Supp. 2d 126, 129

(quoting Keystone Tobacco Co., Inc. v. U.S. Tobacco Co., 217 F.R.D. 235, 237 (D.D.C. 2003)).

Plaintiff’s motion lacks any showing of a change in law, discovery of new evidence, or clear

error. See Mot. There is therefore no reason to reconsider the Court’s denial of Plaintiff’s two

earlier motions.
                                                 -3-


       B.      The Motion to Amend Will Be Denied; the Proposed Amended Complaint
               Will Be Accepted as Filed.

       It is clear from the content of Plaintiff’s current motion that he seeks more than

reconsideration of the Court’s denial of his two earlier motions for leave to amend: He also seeks

such leave anew and has attached a proposed amended complaint to his motion. Mot. at 1

(“[M]oving this court for permission to amend the original pleadings and complaint.”). This

motion will be denied as moot because Plaintiff may amend his complaint once as a matter of

course; the Court will simply accept the proposed amended complaint for filing.

        “A party may amend its pleading once as a matter of course within: (A) 21 days after

serving it, or (B) if the pleading is one to which a responsive pleading is required, 21 days after

service of a responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or (f),

whichever is earlier.” Fed. R. Civ. P. 15(a)(1). “In all other cases a party may amend its

pleading only with the opposing party’s written consent or the court’s leave” and “[t]he court

should freely give leave when justice so requires.” Fed. R.Civ. P. 15(a)(2). A complaint is a

pleading to which a responsive pleading is required. See Fed. R. Civ. P. 7(a)(2), 12(a)(1)(A).

Therefore, under Rule 15(a)(1)(B), a party has an absolute right to amend its complaint at any

time from the moment the complaint is filed until 21 days after the earlier of the filing of a

responsive pleading or a motion under Rule 12(b), (e), or (f). Villery v. District of Columbia,

No. 10-cv-630, 2011 WL 5108511, at *1 (D.D.C. Oct. 27, 2011). Defendant has only filed a

motion for summary judgment; it has not yet filed an answer and or a motion under Rule 12(b),

(e), or (f). Plaintiff may therefore amend his complaint once as a matter of course. The Court

will therefore deny Plaintiff’s motion as moot and simply accept the amended complaint he

attached to his motion for filing. The Court will also give Defendant an opportunity to

supplement its summary judgment motion to address the complaint as amended.
                                              -4-


       Accordingly, it is hereby

       ORDERED that the Motion for Reconsideration of Motion to Amend Pleadings Pursuant

to Rule 15(a) of the Federal Rules of Civil Procedure, ECF No. 25, is DENIED; it is

       FURTHER ORDERED that the Clerk of the Court shall post as a new docket entry the

amended complaint, which is currently filed at ECF No. 25-1; and it is

       FURTHER ORDERED that the Defendant shall file any supplement to its pending

motion for summary judgment addressing the complaint amended on or before January 18, 2012.

       SO ORDERED this 20th day of December, 2011.

                                                                         /s/
                                                                  RICHARD W. ROBERTS
                                                                  United States District Judge